Dismissed and Memorandum Opinion filed April 1, 2014.




                                      In The

                       Fourteenth Court of Appeals

                               NO. 14-13-01054-CR

                EX PARTE PATRICIA LORRAINE HOPSON


          On Appeal from the County Criminal Court at Law No. 10
                           Harris County, Texas
                      Trial Court Cause No. 1904028

               MEMORANDUM                         OPINION
      Appellant is appealing pro se from the denial of her application for a writ of
habeas corpus pursuant to article 11.072 of the Texas Code of Criminal Procedure.
On March 10, 2014, appellant filed a letter in this court stating that she intends to
dismiss her appeal. We have construed the letter as a motion to withdraw the notice
of appeal and dismiss the appeal. See Tex. R. App. P. 2 (permitting the court to
suspend a rule’s operation to expedite a decision or for other good cause); 42.2
(permitting dismissal of appeal before issuance of an opinion when appellant files
a signed motion). Because this court has not delivered an opinion, we grant
appellant’s request.
      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.


                                 PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2